DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant amended claim 1, 11, and 20 to recite that “the network interface port…bi-directionally communicates between the plurality of vehicle systems and the different sensors that acquire the sensor measurements onboard the vehicle.” In Paragraph 0005 of Applicant’s specification, “the interface circuit bi-directionally communicates with one or more sensors to acquire sensor measurements.” The bi-directional communicating element is vague, unclear and could be interpreted in numerous ways. 
For a first example, this claim limitation can be interpreted to mean that the network interface port is performing the bi-directional communication. From the network interface’s perspective, it is bi-directionally communicating with the vehicle system and the sensors by receiving and transmitting the sensor measurements to the respective vehicle system. 
sensor monitors may bi-directionally communicate with the one or more sensors wirelessly, such as Bluetooth low energy (BTLTE)…,” as indicated in Paragraph 0025 of Applicant’s specification.
For examination purposes, examiner has interpreted the claim limitation to that mentioned in the first example. Please clarify the claim language to reflect the accurate interpretation of the claim limitation.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
(1) On Pages 7-10 of Remarks, with respect to claims 1, 11, and 20, Applicant points to Paragraphs 0158, 0159, 0350, and 0355 to argue, regarding claims 1, 11, and 20, that “there is nothing in this cited portion of Diab that expressly or necessarily describes, teaches, or suggests a "standardized and common interface for each and all of the [different] sensors to couple to a plurality vehicle systems and bi-directionally communicate between the plurality of vehicle systems and the different sensors that acquire the sensor measurements onboard the vehicle," as recited in claim 1, for example.” Examiner respectfully disagrees.
For examination purposes and throughout the office action, this claim limitation has been interpreted to mean that the bi-directional communication is performed by the “network interface port.” From the network interface’s perspective, it is bi-directionally communicating with the vehicle system and the sensors by receiving and transmitting the sensor measurements to the respective 
Diab further elaborates on the bi-directional communication displayed in Figure 46 and teaches in Paragraph 0284, “a schematic block diagram of another embodiment of a network node module 390 that includes a plurality of sensors 758, a plurality of actuators 766, a plurality of analog to digital converters 760, a plurality of digital to analog converters 768, an assembly network node module (which includes a plurality of network interfaces 762 and a switching circuit module 772), and a port 774. The switching circuit module 772 includes a switching circuit 776, a processing module 778, one or more queues 780, and memory 782. The processing module 778 implements a local management function…the switching module 772 includes a queue 780 for each of the vehicle devices of the network node module 390 and a network queue 780 coupled to the port 774. As a further example, the switching module 772 may include a single queue for packets to/from the network interfaces 762 and a single queue 780 coupled to the port 774.” Diab continues on to teach in Paragraph 0285, “In an example of operation, a sensor 758 generates data, which is converted into a packet by the network interface 762 as previously discussed. The network interface 762 provides the packet to one of the queues 780 of the switching circuit module 772. The local network management function manages the inputting of packets in the queue based on a prioritization scheme as previously discussed.” In Paragraph 0286, Diab teaches that “the local network management function enables the switching 776 to transfer an outgoing packet from the queue to the network queue (e.g., the network egress queue).” The underlined portions emphasize the elements that portray the bi-directional communication. The sensor data packets are sent to and from the network interfaces to the port, coupled to the vehicle devices. The switching circuit module also corresponds to a vehicle system.
Though Diab does not utilize the phrase “bi-directionally communicating” as recited in Applicant’s claim language, Diab teaches communicating the sensor data and the vehicle systems, to and from the network interface and switching circuit, which is equivalent to “bi-directionally communicating.” 
 (2) Applicant argues on Page 10 of Remarks, “Claim 7 recites, in part, "the network interface port including a plurality of twisted pair cables that couple the network interface port to the PoE network switch." Claims 11 and 20 recite similar limitations. The Office Action points to Diab at [0175] as disclosing these limitations…However, Diab at [0175] would only lead a skilled person to consider establishing a coupling between a first bridge-routing module 356 and another bridge-routing module 386 using any one of an unshielded twisted pair, shielded twisted pair, coaxial cable category 5 or 6 cable. See Diab at [0175] ("The coupling between bridge-routing modules 386 and between bridge-routing modules 386 and switch modules 388 includes multiple cables (e.g., unshielded twisted pair, shielded twisted pair, coaxial cable, category 5 or 6 cables, fiber optics, etc.)”). Moreover, the description in paragraph [0175] of Diab pertains to the embodiment in Figure 12 and does not expressly or necessarily describe, teach, or suggest a twisted pair cable for coupling a PoE network switch, which is only disclosed in paragraph [0363] describing a different embodiment of Figure 63. Accordingly, Diab does not expressly or necessarily describe, teach, or suggest to a skilled person the feature claimed of twisted pair cables that couple the network interface port to the PoE network switch, such as recited in claims 7, 11, and 20.
384 that includes a plurality of bridge-routing modules 386 and a plurality of switch modules 388. The switch modules 388 are coupled to one or more network node modules 390 and to at least one bridge-routing module 386. Each of the bridge-routing modules 386 are coupled to at least one switching module 388 and at least one other bridge-routing module 386. The coupling between bridge-routing modules 386 and between bridge-routing modules 386 and switch modules 388 includes multiple cables (e.g., unshielded twisted pair, shielded twisted pair, coaxial cable, category 5 or 6 cables, fiber optics, etc.).” The twisted pair cables provide a coupling between the bridge-routing modules and switch modules. Diab teaches in Paragraph 0223 and Figure 28 that the vehicular communication network, which includes the network interface, is processed by the bridge-routing modules, switch modules and other modules of the network fabric. As stated in Paragraph 0355, the master power sourcing equipment (PSE) 998 (e.g., switch module, bridge routing module, etc.) provides power over Ethernet (PoE) to a plurality of powered devices 1110 and 1120 (e.g., network node modules, only two of which are shown) via Ethernet links 1008a and 1008b, which also carry data and control (messaging) information. Though Diab does not use identical terminology to the applicant’s recited claim elements, Diab teaches the same. Diab’s twisted pair cables provide a coupling between the bridge-routing modules (corresponds to network interface port) and switch modules (corresponds to PoE network switch) which processes the network interface of the vehicular communication network, providing power over Ethernet to a plurality of powered devices. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 6, 7, 10, 11, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diab (U.S. Patent Application Publication No. 20120173900A1).
Referring to claim 1, Diab teaches a sensing system for a vehicle, comprising: a control circuit (see Paragraph 0142 for examples of vehicle control modules which may be referred to as a network node module and further corresponds to an electronic control unit) including one or more processors, wherein the control circuit is communicatively coupled to a Power over Ethernet (PoE) network switch based on a PoE interface, wherein the control circuit receives power from the PoE protocol (see Paragraph 0355 for master power sourcing equipment (PSE) 998 (e.g., switch module, bridge routing module, etc.) that "provides power over Ethernet (PoE) to a plurality of powered devices 1110 and 1120 (e.g., network node modules)" which corresponds to a vehicle control module);
and an interface circuit bi-directionally communicating with sensors to acquire sensor measurements, wherein the sensors differ from one another, wherein the control circuit transmits the sensor measurements to a network through the PoE network switch using the PoE interface (see Figure 61 and Paragraph 0349 for vehicle "black box" network node module that receives video data captured by one or more peripheral camera and sensor data captured by one or more sensors (corresponds to sensors measurements from sensors that differ from one another); see also Paragraph 0351 for the vehicle black box 972 that is coupled to a network switch module 996 and receives video data and/or sensor data therefrom; see also Paragraph 0283 for each network node module of FIG. 43-45, or other Figures, may further include an Ethernet and/or WLAN a physical layer (PHY) module and/or a medium access control (MAC) module), 
wherein the control circuit is operably coupled to a network interface port using the PoE interface, and wherein the network interface port provides a standardized and common interface for each and all of the sensors to couple to a plurality of vehicle systems (Diab teaches in Paragraph 0391 and as seen in FIG. 66A, “a schematic diagram of a network node module 1028 providing internal power distribution and management in accordance with the present invention. The network node module 1028 may be a powered device (PD), as shown, or a PSE/PD, as described above. The network node module 1028 is a multi-device node that includes two or more powered devices. In the embodiment shown in FIG. 66A, 
    PNG
    media_image1.png
    579
    694
    media_image1.png
    Greyscale

the network node includes a plurality of analog output devices (e.g., analog output device_1 . . . analog output device_n), such as sensors, output side of ECUs, etc., and a plurality of analog input devices (e.g., analog input device_1 . . . analog input device_n), such as actuators, input side of ECUs, etc.” The network node module corresponds to applicant’s standardized and common interface. As previously cited in Paragraph 0355, the network node module (which may be a powered device or PSE/PD) provides power over Ethernet to a plurality of powered devices. PoE is a standard in itself (refer to IEEE802.3af-2009) and corresponds to applicant’s standardized and common interface.  The network node module provides power over Ethernet to a plurality of powered devices, such as to “analog output device_n, such as sensors,” wherein n number of analog output devices corresponds to each and all of the [different] sensors. 
Additionally, Diab teaches earlier on in Paragraph 0158 that “each of the network node modules includes a network interface for coupling to the unified network fabric and at least one device.” Diab goes on to teach in 0159 that the devices (which is referring to the at least one device that is coupled to each of the network node modules) may include one or more of each of the listed sensors, actuators, and vehicle systems (i.e. 210, 212, 214) (corresponds to applicant’s plurality of vehicle systems). The network node modules as shown in Figure 66 can be coupled to the unified network fabric as shown below in Figure 6, indicating a standardized and common interface. As indicated in Paragraph 0151, the unified network fabric 32 has an Ethernet bus structure (or other packet/frame structure) that enables packet/frame-based communication among the plurality of electronic devices within a vehicle. 

    PNG
    media_image2.png
    512
    683
    media_image2.png
    Greyscale

Diab also teaches in Paragraph 0674 that “the present invention has been described above with the aid of functional building blocks illustrating the performance of certain significant functions. The boundaries of these functional building blocks have been arbitrarily defined for convenience of description. Alternate boundaries could be defined as long as the certain significant functions are appropriately performed. Similarly, flow diagram blocks may also have been arbitrarily defined herein to illustrate certain significant functionality. To the extent used, the flow diagram block boundaries and sequence could have been defined otherwise and still perform the certain significant functionality. Such alternate definitions of both functional building blocks and flow diagram blocks and sequences are thus within the scope and spirit of the claimed invention. One of average skill in the art will also recognize that the functional building blocks, and other illustrative blocks, modules and components herein, can be implemented as illustrated or by discrete components, application specific integrated circuits, processors executing appropriate software and the like or any combination thereof.” Diab discusses several embodiments of the invention and provides that it is well known in the art to provide any combination of these embodiments) and bi-directionally communicate between the plurality of vehicle systems and the different sensors that acquire the sensor measurements onboard the vehicle (Diab teaches many different instances which provide a “network interface port” that bi-directionally communicates with the vehicle and the sensor. In one of the many examples, Diab portrays the bi-directional communication in Figure 46, indicated by an arrow from the network interface to the switching circuit module and from the switching circuit module to the network interface. Diab also depicts the bi-directional arrow in between the port and the switching circuit module. The sensor data is transmitted and received bi-directionally to the vehicle systems including the vehicle devices and network.
Diab further elaborates on the bi-directional communication displayed in Figure 46 and teaches in Paragraph 0284, “a schematic block diagram of another embodiment of a network node module 390 that includes a plurality of sensors 758, a plurality of actuators 766, a plurality of analog to digital converters 760, a plurality of digital to analog converters 768, an assembly network node module (which includes a plurality of network interfaces 762 and a switching circuit module 772), and a port 774. The switching circuit module 772 includes a switching circuit 776, a processing module 778, one or more queues 780, and memory 782. The processing module 778 implements a local management function…the switching module 772 includes a queue 780 for each of the vehicle devices of the network node module 390 and a network queue 780 coupled to the port 774. As a further example, the switching module 772 may include a single queue for packets to/from the network interfaces 762 and a single queue 780 coupled to the port 774.” Diab continues on to teach in Paragraph 0285, “In an example of operation, a sensor 758 generates data, which is converted into a packet by the network interface 762 as previously discussed. The network interface 762 provides the packet to one of the queues 780 of the switching circuit module 772. The local network management function manages the inputting of packets in the queue based on a prioritization scheme as previously discussed.” In Paragraph 0286, Diab teaches that “the local network management function enables the switching circuit 776 to transfer an outgoing packet from the queue to the network queue (e.g., the network egress queue).” The underlined portions emphasize the elements that portray the bi-directional communication. The sensor data packets are sent to and from the network interfaces to the port, coupled to the vehicle devices. The switching circuit module may also broadly correspond to a vehicle system.
Though Diab does not utilize the phrase “bi-directionally communicating” as recited in Applicant’s claim language, Diab teaches communicating the sensor data and the vehicle systems, to and from the network interface and switching circuit, which is equivalent to “bi-directionally communicating”)
a control circuit including one or more processors, wherein the control circuit (see Paragraph 0142 for examples of vehicle control modules which may be referred to as a network node module and further corresponds to an electronic control unit) is communicatively coupled to a Power over Ethernet (PoE) network switch based on a PoE interface, wherein the control circuit receives power from the PoE protocol (see Paragraph 0355 for master power sourcing equipment (PSE) 998 (e.g., switch module, bridge routing module, etc.) that "provides power over Ethernet (PoE) to a plurality of powered devices 1110 and 1120 (e.g., network node modules)" which corresponds to a vehicle control module); 
and an interface circuit bi-directionally communicating with one or more sensors to acquire sensor measurements, wherein the sensors differ from one another (see Figure 61 and Paragraph 0349 for vehicle "black box" network node module that receives video data captured by one or more peripheral camera and sensor data captured by one or more sensors (corresponds to sensors measurements from sensors that differ from one another)), wherein the control circuit transmits the 
and wherein the network interface port provides a common interface for the sensors for coupling to an electrical power system of the vehicle system (see Paragraph 0355 and Figure 63 for master power sourcing equipment (PSE) 998 that provides power over Ethernet (PoE) to a plurality of powered devices 1110 and 1120 (e.g., network node modules, only two of which are shown) via Ethernet links , which also carry data and control information; see also Paragraph 0350 for the power source being a battery, power harvesting circuit (e.g. generates a supply voltage from RF signals, heat, solar energy, etc.) (corresponds to electrical power system); see also Paragraph 0158-0159 for each of the network node modules includes a network interface for coupling to the unified network fabric and devices including the listed sensors, actuators, and control units (corresponds to the common interface for the sensors)).
Referring to claims 4 and 16, Diab teaches the system of claim 1 and 11, respectively, wherein the interface circuit communicates utilizing data packets (see Paragraph 0497 network data packets from a source of first type of device).
Referring to claim 6, Diab teaches the system of claim 1, further comprising a radio frequency (RF) interface operably coupled to the control circuit, wherein the RF interface comprises a Bluetooth Low Energy, a ZigBee, or a Wireless Universal Serial Bus (USB), the RF interface defining wireless bridges to one or more sensors (see items 1476 and 1426 in Figure 88).
Referring to claim 7, Diab teaches the system of claim 1, the network interface port including a plurality of twisted pair cables that couple the network interface port to the PoE network switch (Diab at Paragraph 0175 teaches, “FIG. 13 is a schematic block diagram of an embodiment of a network fabric 384 that includes a plurality of bridge-routing modules 386 and a plurality of switch modules 388. The switch modules 388 are coupled to one or more network node modules 390 and to at least one bridge-routing module 386. Each of the bridge-routing modules 386 are coupled to at least one switching module 388 and at least one other bridge-routing module 386. The coupling between bridge-routing modules 386 and between bridge-routing modules 386 and switch modules 388 includes multiple cables (e.g., unshielded twisted pair, shielded twisted pair, coaxial cable, category 5 or 6 cables, fiber optics, etc.).” The twisted pair cables provide a coupling between the bridge-routing modules and switch modules. Diab teaches in Paragraph 0223 and Figure 28 that the vehicular communication network, which includes the network interface, is processed by the bridge-routing modules, switch modules and other modules of the network fabric. As stated in Paragraph 0355, the master power sourcing equipment (PSE) 998 (e.g., switch module, bridge routing module, etc.) provides power over Ethernet (PoE) to a plurality of powered devices 1110 and 1120 (e.g., network node modules, only two of which are shown) via Ethernet links 1008a and 1008b, which also carry data and control (messaging) information. Though Diab does not use identical terminology to the applicant’s recited claim elements, Diab teaches the same. Diab’s twisted pair cables provide a coupling between the bridge-routing modules (corresponds to network interface port) and switch modules (corresponds to PoE network switch) which processes the network interface of the vehicular communication network, providing power over Ethernet to a plurality of powered devices).
Referring to claims 10 and 19, Diab teaches the system of claim 1 and 11, respectively, wherein the vehicle system comprises at least one of a locomotive, a marine vessel, an airplane, or an automobile (see Figure 2 for automobile).
Referring to claim 11, Diab teaches a sensing method for a vehicle, comprising: 
enabling a Power over Ethernet (PoE) interface through a network interface port (see Paragraph 0355 for master power sourcing equipment (PSE) 998 (e.g., switch module, bridge routing module, etc.) that "provides power over Ethernet (PoE) to a plurality of powered devices 1110 and 1120 (e.g., network node modules)" which corresponds to a vehicle control module), the network interface port see Paragraph 0175 and Figure 13 for the switch modules that are coupled to one or more network node modules and bridge routing modules, all of which the coupling includes unshielded and shielded twisted pair cables), wherein the network interface port provides a standardized and common interface for the sensors for each and all of the sensor to couple to a plurality of vehicle systems and bi-directionally communicate (see Paragraph 0355 and Figure 63 for master power sourcing equipment (PSE) 998 that provides power over Ethernet (PoE) to a plurality of powered devices 1110 and 1120 (e.g., network node modules, only two of which are shown) via Ethernet links, which also carry data and control information; see also Paragraph 0350 for the power source being a battery, power harvesting circuit (e.g. generates a supply voltage from RF signals, heat, solar energy, etc.) (corresponds to electrical power system); see also Paragraph 0158-0159 for each of the network node modules includes a network interface for coupling to the unified network fabric and devices including the listed sensors, actuators, and control units (corresponds to the common interface for the sensors);
a control circuit (see Paragraph 0142 for examples of vehicle control modules which may be referred to as a network node module and further corresponds to an electronic control unit) including one or more processors, wherein the control circuit is communicatively coupled to a Power over Ethernet (PoE) network switch based on a PoE interface, wherein the control circuit receives power from the PoE protocol (see Paragraph 0355 for master power sourcing equipment (PSE) 998 (e.g., switch module, bridge routing module, etc.) that "provides power over Ethernet (PoE) to a plurality of powered devices 1110 and 1120 (e.g., network node modules)" which corresponds to a vehicle control module);
and an interface circuit bi-directionally communicating with sensors to acquire sensor measurements, wherein the sensors differ from one another, wherein the control circuit transmits the sensor measurements to a network through the PoE network switch using the PoE interface (see Figure 61 and Paragraph 0349 for vehicle "black box" network node module that receives video data captured by one or more peripheral camera and sensor data captured by one or more sensors (corresponds to sensors measurements from sensors that differ from one another); see also Paragraph 0351 for the vehicle black box 972 that is coupled to a network switch module 996 and receives video data and/or sensor data therefrom; see also Paragraph 0283 for each network node module of FIG. 43-45, or other Figures, may further include an Ethernet and/or WLAN a physical layer (PHY) module and/or a medium access control (MAC) module), 
wherein the control circuit is operably coupled to a network interface port using the PoE interface, and wherein the network interface port provides a standardized and common interface for each and all of the sensors to couple to a plurality of vehicle systems (Diab teaches in Paragraph 0391 and as seen in FIG. 66A, “a schematic diagram of a network node module 1028 providing internal power distribution and management in accordance with the present invention. The network node module 1028 may be a powered device (PD), as shown, or a PSE/PD, as described above. The network node module 1028 is a multi-device node that includes two or more powered devices. In the embodiment shown in FIG. 66A, 
    PNG
    media_image1.png
    579
    694
    media_image1.png
    Greyscale

the network node includes a plurality of analog output devices (e.g., analog output device_1 . . . analog output device_n), such as sensors, output side of ECUs, etc., and a plurality of analog input devices (e.g., analog input device_1 . . . analog input device_n), such as actuators, input side of ECUs, etc.” The network node module corresponds to applicant’s standardized and common interface. As previously cited in Paragraph 0355, the network node module (which may be a powered device or PSE/PD) provides power over Ethernet to a plurality of powered devices. PoE is a standard in itself (refer to IEEE802.3af-2009) and corresponds to applicant’s standardized and common interface.  The network node module provides power over Ethernet to a plurality of powered devices, such as to “analog output device_n, such as sensors,” wherein n number of analog output devices corresponds to each and all of the [different] sensors. 
Additionally, Diab teaches earlier on in Paragraph 0158 that “each of the network node modules includes a network interface for coupling to the unified network fabric and at least one device.” Diab goes on to teach in 0159 that the devices (which is referring to the at least one device that is coupled to each of the network node modules) may include one or more of each of the listed sensors, actuators, and vehicle systems (i.e. 210, 212, 214) (corresponds to applicant’s plurality of vehicle systems). The network node modules as shown in Figure 66 can be coupled to the unified network fabric as shown below in Figure 6, indicating a standardized and common interface. As indicated in Paragraph 0151, the unified network fabric 32 has an Ethernet bus structure (or other packet/frame structure) that enables packet/frame-based communication among the plurality of electronic devices within a vehicle. 

    PNG
    media_image2.png
    512
    683
    media_image2.png
    Greyscale

Diab also teaches in Paragraph 0674 that “the present invention has been described above with the aid of functional building blocks illustrating the performance of certain significant functions. The boundaries of these functional building blocks have been arbitrarily defined for convenience of description. Alternate boundaries could be defined as long as the certain significant functions are appropriately performed. Similarly, flow diagram blocks may also have been arbitrarily defined herein to illustrate certain significant functionality. To the extent used, the flow diagram block boundaries and sequence could have been defined otherwise and still perform the certain significant functionality. Such alternate definitions of both functional building blocks and flow diagram blocks and sequences are thus within the scope and spirit of the claimed invention. One of average skill in the art will also recognize that the functional building blocks, and other illustrative blocks, modules and components herein, can be implemented as illustrated or by discrete components, application specific integrated circuits, processors executing appropriate software and the like or any combination thereof.” Diab discusses several embodiments of the invention and provides that it is well known in the art to provide any combination of these embodiments) and bi-directionally communicate (see Paragraph 0373 that each PSE/PD is capable of receiving and providing power bi-directionally, which corresponds to applicant’s limitation of the standardized and common interface that bi-directionally communicates. The master PMM's 1000 a and 1000 b, processing modules 1004 a and 1004 b and internal PSE/PD PMMs and processing modules (not shown) can communicate to configure the vehicular communication network in any conceivable manner to enable sufficient power to be provided to the powered devices within the network. In addition, although not shown, redundant Ethernet links between chains can also be used together with bi-directional ports to ensure power is provided to as many powered devices as possible)); 
providing an interface circuit bi-directionally communicating with one or more sensors to acquire sensor measurements, wherein the sensors differ from one another, and wherein the sensor measurements are transmitted to a network through the PoE network switch using the PoE interface (see Figure 61 and Paragraph 0349 for vehicle "black box" network node module that receives video data captured by one or more peripheral camera and sensor data captured by one or more sensors (corresponds to sensors measurements that differ from one another); see also Paragraph 0351 for the vehicle black box 972 that is coupled to a network switch module 996 and receives video data and/or sensor data therefrom; see also Paragraph 0283 for each network node module of FIG. 43-45, or other Figures, may further include an Ethernet and/or WLAN a physical layer (PHY) module and/or a medium access control (MAC) module).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 9, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Diab in view of Osterhout (U.S. Patent Application Publication No. 20120194552A1).
(see Diab Paragraph 0146 for flash memory). Diab fails to specifically disclose a removable memory device.
However, Osterhout teaches a removable memory device (see Osterhout Paragraph 0364 for dual micro-SD slots for provision of additional removable non-volatile memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicular communication network having flash memory, as taught by Diab, using the removable memory such as micro-SD slots, as taught by Osterhout, for the purpose of being able to conveniently switch out the memory device.
Referring to claim 9 and 18, Diab teaches the system of claim 1, wherein the PoE network switch communicates with a control system, the control system including a display (see Diab Figure 6 and 7, items 234 and 235). Diab fails to teach a display that includes a user interface or a graphical user interface to display the sensor measurements of the one or more sensors.
However, Osterhout teaches a display that includes a user interface or a graphical user interface to display the sensor measurements of the one or more sensors (see Osterhout Paragraph 0436 for a graphical user interface that displays the sensor measurements of the sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicular communication network having multiple displays, as taught by Diab, using a graphical user interface to display the sensor measurements of the of the one or more sensors, as taught by Osterhout, for the purpose of being able to conveniently access the sensor data.
Referring to claim 20, Diab teaches a sensing method for an aircraft (see Diab Paragraph 008 for vehicle such as aircraft that includes a vehicle communication network), comprising:
claim 20 corresponds to the sensing method for a vehicle disclosed in claims 7 and 11; see rejections for claims 7 and 11) and bi-directionally communication between the plurality of systems of the aircraft and the different sensors that acquire sensor measurements onboard the aircraft (claim 20 corresponds to the sensing method for a vehicle disclosed in claim 1, see rejection for claim 1);
(b)    coupling a system on chip (SoC) to the network interface port, the SoC having an analog array, digital circuit blocks, a radio frequency (RF) Interface, one or more processors, and one or more applications corresponding to a sensor protocol, the one or more applications comprising at least one of a Wireless Personal Area Network utilizing SLowPAN, or a Thread protocol (claim 20 corresponds to the sensing method for a vehicle disclosed in claims 2 and 12; see the rejection for claims 2 and 12), wherein the RF interface utilizes at least one of a Bluetooth Low Energy, a ZigBee, or a wireless universal serial bus (USB) (claim 20 corresponds to the sensing method for a vehicle disclosed in claim 3 and 13, see the rejection for claims 3 and 13), the SoC receiving electrical power from the PoE interface (claim 20 corresponds to the sensing method for a vehicle disclosed in claim 2 and 12; see the rejection for claims 2 and 12);
(c)    providing an interface circuit bi-directionally communicating with one or more sensors to acquire sensor measurements to the PoE network switch using the PoE interface (see Diab Figure 48). Diab fails to teach the interface circuit that is operably coupled to the SoC with the above mentioned characteristics.
However, Osterhout teaches an interface circuit that is operably coupled to the SoC (see Paragraph 0296 for communications system on a chip (SoC) for communication capabilities).

(d)    providing a removable memory card to store the one or more sensor measurements onto an external memory, wherein the removable memory card is configured for a Micro SO card memory, a flash memory, a multimedia card memory, or an SD card memory (claim 20 corresponds to the sensing method for a vehicle disclosed in claims 5 and 17; see the rejection for claims 5 and 17);
(e) and receiving sensor measurements from the interface circuit utilizing at least one of an analog signal, an inter-integrated circuit protocol, a serial peripheral interface bus protocol, a universal serial bus protocol, or data packets (claim 20 corresponds to the sensing method for a vehicle disclosed in claims 4 and 16; see the rejection for claims 4 and 16).

Claims 2, 3, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Diab (U.S. Patent Application Publication No. 20120173900A1) in view of Osterhout (U.S. Patent Application Publication No. 20120194552A1) and in further view of Sannala (U.S. Patent No. 10,375,356 B2).
Referring to claim 2 and 12, Diab teaches the system of claim 1 and 11, respectively, wherein the control circuit has an analog array, digital circuit blocks, a radio frequency (RF) interface (see Diab, Paragraph 0146 for analog and digital circuitry and item 994 in Figure 62), and one or more applications corresponding to a sensor protocol (see Diab Paragraph 0353 for communication protocol that retrieves sensor data).

However, Osterhout teaches the control circuit that is a system on chip (see Osterhout Paragraph 0296 for the communications system on a chip (SoC)) having an analog array, digital circuit blocks (see Osterhout Paragraph 0585 for array processing that may allow summing of cardioid elements by analog or digital means), and the one or more applications comprising at least one a Wireless Personal Area Network (see Osterhout Paragraph 0391 for WPAN transceivers creating a low power encrypted wireless personal area network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicular communication network having a control circuit, as taught by Diab, using a system on chip with analog and low power WPAN for the purpose of being able to upgrade to a compact the different circuitry into a single chip and being able to wirelessly connect at lower data rates as technology continues to improve.
Additionally, Sannala teaches a Wireless Personal Area Network that utilizes 6LowPAN or a Thread protocol (see Sannala Column 9 Lines 5-10 for data communication that may be carried out using any of a variety of standard wireless protocols such as ZigBee, 6L0WPAN, Thread, Bluetooth, etc. or any other suitable communication protocol, including communication protocols not yet developed as of the filing date of the patent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicular communication network having a Wireless Personal Area Network, as taught by Diab and Osterhout, using a 6L0WPAN or a Thread protocol, as taught by Sannala, for the purpose of being able to efficiently communicate sensor data with upgraded versions of current technologies).
(see Paragraph 0530 for Bluetooth and ZigBee).
Referring to claim 14, Diab teaches the method of claim 12, further comprising receiving electrical power for the SoC from the PoE interface (see Paragraph 0355 and Figure 63 for master power sourcing equipment (PSE) 998 that provides power over Ethernet (PoE) to a plurality of powered devices 1110 and 1120 (e.g., network node modules, only two of which are shown) via Ethernet links, which also carry data and control information; see also Paragraph 0350 for the power source being a battery, power harvesting circuit (e.g. generates a supply voltage from RF signals, heat, solar energy, etc.) (corresponds to electrical power system)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Diab (U.S. Patent Application Publication No. 20120173900A1) in view of Helldorfer (US2011209551A1), Pucher (WO2017215931A1), Lerg (US6281787 B1), Coffee (EP1843161B1), Jyoti (US2017168503A1), and Kawamoto (US4765434A).
Diab teaches visible light sensor 802, an infrared sensor 240, an audio sensor 920, a temperature sensor 178, a humidity sensor 178, an air pressure sensor 826, an airflow sensor 918, a radio frequency sensor 242, a position sensor 928, a proximity sensor 798, a force sensor 928, a current sensor (Paragraph 0383 for monitoring the current draw 1040), an analog input sensor (Paragraph 0392 for analog input device that implicitly senses the analog input signals), an analog output sensor (Paragraph 0392 for analog output device that implicitly senses the analog output signals), a voltage sensor (Paragraph 0670 for receiving information of signals involving voltage level which corresponds to a voltage sensor), a visible light camera 802, a multi- sensor module (processing module via network fabric) (see Paragraph 0139 for processing module by unified network fabric). Diab fails to teach the a vibration sensor, a magnetic sensor, a shock/crash sensor, a strain sensor, a frequency sensor, a 
However, Helldorfer teaches a vibration sensor (see Paragraph 0007), a magnetic sensor (see Paragraph 0042), a shock/crash sensor (see Paragraph 0002), a strain sensor (see Paragraph 0033), a frequency sensor (see Paragraph 0008), a motion/velocity sensor (see Paragraph 0080 for movement and acceleration sensor, which corresponds to motion/velocity). Diab and Helldorfer fail to teach a carbon dioxide sensor, an oxygen sensor, a methane sensor, an ammonia sensor, an olfactory sensor, an ultrasonic sensor, a visible and/or infrared red light camera, a discrete input sensor, a discrete output sensor, a load sensor, an ultraviolet sensor, a light amplification by stimulated emission of radiation light sensor, a multi-spectrum light module, a forward looking infrared camera and a torque sensor.
However, Pucher teaches a carbon dioxide sensor (see Page 27 for sensors for measuring the CO2 concentration), an oxygen sensor (see Page 27 sensors for measuring the oxygen concentration), a methane sensor (see Page 22 for methane (CNG and LNG)), and an ammonia sensor (see Page 23 for concentration of ammonia determined). Diab, Helldorfer and Pucher fail to teach an olfactory sensor, an ultrasonic sensor, a visible and/or infrared red light camera, a discrete input sensor, a discrete output sensor, a load sensor, an ultraviolet sensor, a light amplification by stimulated emission of radiation light sensor, a multi-spectrum light module, a forward looking infrared camera and a torque sensor.
However, Lerg teaches an olfactory sensor (Column 5, Lines 31 for olfactory sensor), an ultrasonic sensor (Column 3, Lines 16 for ultrasonic sensor), a visible and/or infrared red light camera (Column 8, Lines 17 for infrared security video camera). Diab, Helldorfer, Pucher, and Lerg fail to teach a discrete input sensor, a discrete output sensor, a load sensor, an ultraviolet sensor, a light 
However, Coffee teaches a discrete input sensor (see Paragraph 0021 for tracker that has several discrete inputs to allow it to sense and control numerous vehicle functions simultaneously), a discrete output sensor (see Paragraph 0021 for tracker that has several discrete outputs to allow it to sense and control numerous vehicle functions simultaneously), a load sensor (see Paragraph 0442 for on-board weight measurement system which corresponds to a load sensor). Diab, Helldorfer, Pucher, Lerg, and Coffee fail to teach an ultraviolet sensor, a light amplification by stimulated emission of radiation light sensor, a multi-spectrum light module, a forward looking infrared camera and a torque sensor.
However, Jyoti teaches an ultraviolet sensor (see Paragraph 0041 for sensors that can include ultraviolet sensor), a light amplification by stimulated emission of radiation light sensor (see Paragraph 0041 for sensors that can include light amplification by stimulated emission of radiation (LASER) sensor), a multi-spectrum light module (see Paragraph 0047 for transceiver that may be an optical, infrared, ultraviolet, or laser transceiver or may be multi- or omni- directional, which corresponds to multi-spectrum light module), a forward looking infrared camera (see Paragraph 0038 for some sensors that may be forward-facing sensors for determining the position or other attributes of the lead vehicle, wherein the sensor could be an infrared camera/sensor as mentioned in Paragraph 0047). Diab, Helldorfer, Pucher, Lerg, Coffee, and Jyoti fail to teach a torque sensor.
However, Kawamoto teaches a torque sensor (see Column 3, Line 53 for torque sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power distribution and management system within a vehicle that operates to provide power over Ethernet to a plurality of powered devices coupled to a vehicular communication network of the vehicle with the listed sensors, as taught by Diab: using the respective see Paragraph 0003); using the respective sensors of a measurement procedure to be carried out for gaseous and particular emissions from internal combustion engines, as taught by Pucher, for the purpose of accurately determining and checking the actual exhaust gas and emissions of the vehicle (see Page 1); using the respective sensors of a vehicle tire leak detection system, as taught by Lerg, for the purpose of preventing dangerous road hazards and collisions from damaged or blown tires (see Column 1, Lines 25-55); using the respective sensors of system for tracking the real time location and status of vehicles of a fleet, as taught by Coffee, for the purpose of enabling owners to manage their vehicles more efficiently in real time (see Paragraph 0010); using the respective sensors of an autonomous vehicle towing system, as taught by Jyoti, for the purpose of providing an autonomous vehicle piloting and control for a standard vehicle with a human operable control while reducing the cost of converting the vehicle into a self-driving vehicle that follows another vehicle (see Paragraph 0012); and using the respective sensors of a control apparatus for four-wheel drive vehicle with center differential mechanism, as taught by Kawamoto, for the purpose of providing a way to distribute front and rear wheel torque at an equal ratio to improve balances (see Column 1, Lines 28-33). Adding more sensors for a security, exhaust gas and emissions checking, tire leak detecting, vehicle tracking, towing, and equally distributing torque to the wheels of a vehicle and Diab’s existing system using power over Ethernet for a vehicle would be obvious. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Diab (U.S. Patent Application Publication No. 20120173900A1) in view of Osterhout and Sannala in further view of Helldorfer (US2011209551A1), Pucher (WO2017215931A1), Lerg (US6281787 B1), Coffee (EP1843161B1), Jyoti (US2017168503A1), and Kawamoto (US4765434A).
802, an infrared sensor 240, an audio sensor 920, a temperature sensor 178, a humidity sensor 178, an air pressure sensor 826, an airflow sensor 918, a radio frequency sensor 242, a position sensor 928, a proximity sensor 798, a force sensor 928, a current sensor (Paragraph 0383 for monitoring the current draw 1040), an analog input sensor (Paragraph 0392 for analog input device that implicitly senses the analog input signals), an analog output sensor (Paragraph 0392 for analog output device that implicitly senses the analog output signals), a voltage sensor (Paragraph 0670 for receiving information of signals involving voltage level which corresponds to a voltage sensor), a visible light camera 802, a multi- sensor module (processing module via network fabric) (see Paragraph 0139 for processing module by unified network fabric). Diab fails to teach the a vibration sensor, a magnetic sensor, a shock/crash sensor, a strain sensor, a frequency sensor, a motion/velocity sensor, a carbon dioxide sensor, an oxygen sensor, a methane sensor, an ammonia sensor, an olfactory sensor, an ultrasonic sensor, a visible and/or infrared red light camera, a discrete input sensor, a discrete output sensor, a load sensor, an ultraviolet sensor, a light amplification by stimulated emission of radiation light sensor, a multi-spectrum light module, a forward looking infrared camera and a torque sensor.
However, Helldorfer teaches a vibration sensor (see Paragraph 0007), a magnetic sensor (see Paragraph 0042), a shock/crash sensor (see Paragraph 0002), a strain sensor (see Paragraph 0033), a frequency sensor (see Paragraph 0008), a motion/velocity sensor (see Paragraph 0080 for movement and acceleration sensor, which corresponds to motion/velocity). Diab and Helldorfer fail to teach a carbon dioxide sensor, an oxygen sensor, a methane sensor, an ammonia sensor, an olfactory sensor, an ultrasonic sensor, a visible and/or infrared red light camera, a discrete input sensor, a discrete output sensor, a load sensor, an ultraviolet sensor, a light amplification by stimulated emission of radiation light sensor, a multi-spectrum light module, a forward looking infrared camera and a torque sensor.
see Page 27 for sensors for measuring the CO2 concentration), an oxygen sensor (see Page 27 sensors for measuring the oxygen concentration), a methane sensor (see Page 22 for methane (CNG and LNG)), and an ammonia sensor (see Page 23 for concentration of ammonia determined). Diab, Helldorfer and Pucher fail to teach an olfactory sensor, an ultrasonic sensor, a visible and/or infrared red light camera, a discrete input sensor, a discrete output sensor, a load sensor, an ultraviolet sensor, a light amplification by stimulated emission of radiation light sensor, a multi-spectrum light module, a forward looking infrared camera and a torque sensor.
However, Lerg teaches an olfactory sensor (Column 5, Lines 31 for olfactory sensor), an ultrasonic sensor (Column 3, Lines 16 for ultrasonic sensor), a visible and/or infrared red light camera (Column 8, Lines 17 for infrared security video camera). Diab, Helldorfer, Pucher, and Lerg fail to teach a discrete input sensor, a discrete output sensor, a load sensor, an ultraviolet sensor, a light amplification by stimulated emission of radiation light sensor, a multi-spectrum light module, a forward looking infrared camera and a torque sensor.
However, Coffee teaches a discrete input sensor (see Paragraph 0021 for tracker that has several discrete inputs to allow it to sense and control numerous vehicle functions simultaneously), a discrete output sensor (see Paragraph 0021 for tracker that has several discrete outputs to allow it to sense and control numerous vehicle functions simultaneously), a load sensor (see Paragraph 0442 for on-board weight measurement system which corresponds to a load sensor). Diab, Helldorfer, Pucher, Lerg, and Coffee fail to teach an ultraviolet sensor, a light amplification by stimulated emission of radiation light sensor, a multi-spectrum light module, a forward looking infrared camera and a torque sensor.
However, Jyoti teaches an ultraviolet sensor (see Paragraph 0041 for sensors that can include ultraviolet sensor), a light amplification by stimulated emission of radiation light sensor (see Paragraph 0041 for sensors that can include light amplification by stimulated emission of radiation (LASER) sensor), a multi-spectrum light module (see Paragraph 0047 for transceiver that may be an optical, infrared, ultraviolet, or laser transceiver or may be multi- or Omni- directional, which corresponds to multi-spectrum light module), a forward looking infrared camera (see Paragraph 0038 for some sensors that may be forward-facing sensors for determining the position or other attributes of the lead vehicle, wherein the sensor could be an infrared camera/sensor as mentioned in Paragraph 0047). Diab, Helldorfer, Pucher, Lerg, Coffee, and Jyoti fail to teach a torque sensor.
However, Kawamoto teaches a torque sensor (see Column 3, Line 53 for torque sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to modify the vehicular communication network having a Wireless Personal Area Network using a 6L0WPAN or a Thread protocol, as taught by Diab and Osterhout and Sannala, for the purpose of being able to efficiently communicate sensor data with upgraded versions of current technologies: using the respective sensors of a security system in a vehicle, as taught by Helldorfer, for the purpose of providing an appropriate way of recording the driving or accident situation accordingly (see Paragraph 0003); using the respective sensors of a measurement procedure to be carried out for gaseous and particular emissions from internal combustion engines, as taught by Pucher, for the purpose of accurately determining and checking the actual exhaust gas and emissions of the vehicle (see Page 1); using the respective sensors of a vehicle tire leak detection system, as taught by Lerg, for the purpose of preventing dangerous road hazards and collisions from damaged or blown tires (see Column 1, Lines 25-55); using the respective sensors of system for tracking the real time location and status of vehicles of a fleet, as taught by Coffee, for the purpose of enabling owners to manage their vehicles more efficiently in real time (see Paragraph 0010); using the respective sensors of an autonomous vehicle towing system, as taught by Jyoti, for the purpose of providing an autonomous vehicle piloting and control for a standard vehicle with a human operable control while reducing the cost of converting the vehicle into a self-driving vehicle that follows another vehicle (see Paragraph 0012); and using the respective sensors of a control apparatus for four-wheel drive vehicle with center differential mechanism, as taught by Kawamoto, for the purpose of providing a way to distribute front and rear wheel torque at an equal ratio to improve balances (see Column 1, Lines 28-33). Adding more sensors for a security, exhaust gas and emissions checking, tire leak detecting, vehicle tracking, towing, and equally distributing torque to the wheels of a vehicle and Diab’s existing system using power over Ethernet for a vehicle would be obvious combined with Osterhout and Sannala’s 6L0WPAN or a Thread protocol for the discussed reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schneider (US 20200161861 A1) teaches an assembly for controlling a local electrical system connected to a superordinate grid via a grid connection point, said local electrical system including electrical components at least some of which are controllable components that can be controlled in terms of their contribution to the power transmitted over the grid connection point.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665